Exhibit 10.3

 
THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR, SUBJECT TO SECTION 11 HEREOF, AN OPINION OF COUNSEL (WHICH MAY BE
COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.
 
 
WARRANT AGREEMENT
 
To Purchase Shares of the Common Stock of
 
TG THERAPEUTICS, INC.
 
Dated as of February 28, 2019 (the “Effective Date”)
 
WHEREAS, TG Therapeutics, Inc., a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement of even date herewith (as amended and
in effect from time to time, the “Loan Agreement”) with Hercules Capital, Inc.,
a Maryland corporation, in its capacity as administrative and collateral agent,
Hercules Capital, Inc., as a lender (the “Warrantholder”), and the other lenders
from time to time party thereto;
 
WHEREAS, pursuant to the Loan Agreement and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement,
evidencing the right to purchase shares of the Company’s Common Stock (this
“Warrant”, “Warrant Agreement”, or this “Agreement”);
 
NOW, THEREFORE, in consideration of the Warrantholder having executed and
delivered the Loan Agreement and provided the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:
 
SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.
 
(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the aggregate number of fully paid and non-assessable shares of Common Stock (as
defined below) as determined pursuant to Section 1(b) below, at a purchase price
per share equal to the Exercise Price (as defined below). The number and
Exercise Price of such shares are subject to adjustment as provided in Section
8. As used herein, the following terms shall have the following meanings:
 
“Act” means the Securities Act of 1933, as amended.
 
“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as may be amended and in effect from time to time.
 
“Common Stock” means the Company’s common stock, $0.001 par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common stock may be converted or exchanged
in a reorganization, recapitalization or similar transaction.
 
“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to an equity
option, equity purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities, provided
that, for the avoidance of doubt, the inclusion of information regarding this
Warrant and the plan of distribution of and selling securityholder information
related to the Common Shares issuable upon exercise of this Warrant, shall not
constitute a basis for excluding the Registrable Securities from a registration
pursuant to this clause (iii).
 
“Exercise Price” means $4.08, subject to adjustment from time to time in
accordance with the provisions of this Warrant.
 
“Liquid Sale” means the closing of a Merger Event in which the consideration
received by the Company and/or its stockholders, as applicable, consists solely
of cash and/or Marketable Securities.
 
“Marketable Securities” in connection with a Merger Event means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by the Warrantholder in connection with the
Merger Event were the Warrantholder to exercise this Warrant on or prior to the
closing thereof is then traded on a national securities exchange or
over-the-counter market, and (iii) following the closing of such Merger Event,
the Warrantholder would not be restricted from publicly re-selling all of the
issuer’s shares and/or other securities that would be received by the
Warrantholder in such Merger Event were the Warrantholder to exercise this
Warrant in full on or prior to the closing of such Merger Event, except to the
extent that any such restriction (x) arises solely under federal or state
securities laws, rules or regulations, and (y) does not extend beyond six (6)
months from the closing of such Merger Event.
 
 

 
 
“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity, or (iii) any sale by holders of the
outstanding voting equity securities of the Company in a single transaction or
series of related transactions of shares constituting a majority of the
outstanding combined voting power of the Company.
 
“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the then-effective Exercise Price multiplied by the number of shares of
Common Stock as to which this Warrant is then exercised.
 
“Registrable Securities” means (i) the shares issuable upon exercise of this
Warrant and (ii) any other Common Shares issued as a dividend or other
distribution with respect to, in exchange for or in replacement of such shares;
provided that the securities referred to in (i)-(ii) above shall cease to be
Registrable Securities (A) upon the sale of such securities pursuant to a
registration statement or (B) upon the sale of such securities pursuant to Rule
144.
 
(b) Number of Shares. This Warrant shall be exercisable for an aggregate of
73,529 shares of Common Stock, subject to adjustment from time to time in
accordance with the provisions of this Warrant.
 
SECTION 2. TERM OF THE AGREEMENT.
 
The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and, subject to Section 8(a) below,
shall be exercisable until 5:00 p.m. (Eastern Time) on the seventh (7th)
anniversary of the Effective Date.
 
SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.
 
(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than three (3)
business days thereafter, the Company or its transfer agent shall either (i)
issue to the Warrantholder a certificate for the number of shares of Common
Stock purchased or (ii) credit the same via book entry to the Warrantholder, and
the Company shall execute the acknowledgment of exercise in the form attached
hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating the number of
shares which remain subject to future purchases under this Warrant, if any.
 
The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement setting forth the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue shares of Common Stock in accordance
with the following formula:
 
X = Y(A-B)
            A
 
Where: 
X = the number of shares of Common Stock to be issued to the Warrantholder.
 
Y = the number of shares of Common Stock requested to be exercised under this
Agreement.
 
A = the then-current fair market value of one (1) share of Common Stock at the
time of exercise of this Warrant.
 
B = the then-effective Exercise Price.

 
For purposes of the above calculation, the current fair market value of shares
of Common Stock shall mean with respect to each share of Common Stock:
 
(i) at all times when the Common Stock is traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, the average of the closing prices over a five (5) day period ending
three days before the day the current fair market value of the securities is
being determined;
 
(ii) if the exercise is in connection with a Merger Event, the fair market value
of a share of Common Stock shall be deemed to be the per share value received by
the holders of the outstanding shares of Common Stock pursuant to such Merger
Event as determined in accordance with the definitive transaction documents
executed among the parties in connection therewith; or
 
(iii) in cases other than as described in the foregoing clauses (i) and (ii),
the current fair market value of a share of Common Stock shall be determined in
good faith by the Company’s Board of Directors.
 
 

 
 
Upon partial exercise by either cash or Net Issuance, prior to the expiration or
earlier termination hereof, the Company shall promptly issue an amended
Agreement representing the remaining number of shares purchasable hereunder. All
other terms and conditions of such amended Agreement shall be identical to those
contained herein, including, but not limited to the Effective Date hereof.
 
(b)  Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares of Common Stock subject hereto, and if the
then-current fair market value of one share of Common Stock is greater than the
Exercise Price then in effect, or, in the case of a Liquid Sale, where the value
per share of Common Stock (as determined as of the closing of such Liquid Sale
in accordance with the definitive agreements executed by the parties in
connection with such Merger Event) to be paid to the holders thereof is greater
than the Exercise Price then in effect, this Agreement shall be deemed
automatically exercised on a Net Issuance basis pursuant to Section 3(a) (even
if not surrendered) as of immediately before its expiration determined in
accordance with Section 2. For purposes of such automatic exercise, the fair
market value of one share of Common Stock upon such expiration shall be
determined pursuant to Section 3(a). To the extent this Warrant or any portion
hereof is deemed automatically exercised pursuant to this Section 3(b), the
Company agrees to promptly notify the Warrantholder of the number of shares of
Common Stock if any, the Warrantholder is to receive by reason of such automatic
exercise, and to issue or cause its transfer agent to issue a certificate or a
book-entry credit to the Warrantholder evidencing such shares.
 
SECTION 4. RESERVATION OF SHARES.
 
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein. If
at any time during the term hereof the number of authorized but unissued shares
of Common Stock shall not be sufficient to permit exercise of this Warrant in
full, the Company will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.
 
SECTION 5. NO FRACTIONAL SHARES OR SCRIP.
 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor in an amount equal to the product of
(a) the Exercise Price then in effect multiplied by (b) the fraction of a share.
 
SECTION 6. NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.
 
Without limitation of any provision hereof, the Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of any
of the purchase rights set forth in this Agreement.
 
SECTION 7. WARRANTHOLDER REGISTRY.
 
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. The Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g) below. The
Warrantholder may change such address by giving written notice of such changed
address to the Company.
 
SECTION 8. ADJUSTMENT RIGHTS.
 
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:
 
(a) Merger Event. In connection with a Merger Event that is a Liquid Sale, this
Warrant shall, on and after the closing thereof, automatically and without
further action on the part of any party or other person, represent the right to
receive the consideration payable on or in respect of all shares of Common Stock
that are issuable hereunder as of immediately prior to the closing of such
Merger Event less the Purchase Price for all such shares of Common Stock (such
consideration to include both the consideration payable at the closing of such
Merger Event and all deferred consideration payable thereafter, if any,
including, but not limited to, payments of amounts deposited at such closing
into escrow and payments in the nature of earn-outs, milestone payments or other
performance-based payments), and such Merger Event consideration shall be paid
to the Warrantholder as and when it is paid to the holders of the outstanding
shares of Common Stock. In connection with a Merger Event that is not a Liquid
Sale, the Company shall cause the successor or surviving entity to assume this
Warrant and the obligations of the Company hereunder on the closing thereof, and
thereafter this Warrant shall be exercisable for the same number and type of
securities or other property as the Warrantholder would have received in
consideration for the shares of Common Stock issuable hereunder had it exercised
this Warrant in full as of immediately prior to such closing, at an aggregate
Exercise Price no greater than the aggregate Exercise Price in effect as of
immediately prior to such closing, and subject to further adjustment from time
to time in accordance with the provisions of this Warrant. The provisions of
this Section 8(a) shall similarly apply to successive Merger Events.
 
(b) Reclassification of Shares. Except for Merger Events subject to Section
8(a), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Agreement exist into the same or a
different number of securities of any other class or classes of securities, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.
 
 

 
 
(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.
 
(d) Dividends. If the Company at any time while this Agreement is outstanding
and unexpired shall:
 
(i) pay a dividend with respect to the Common Stock payable in additional shares
of Common Stock, then the Exercise Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend, to that
price determined by multiplying the Exercise Price in effect immediately prior
to such date of determination by a fraction (A) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution, and the number of shares of Common Stock for which this Warrant is
exercisable shall be proportionately increased; or
 

(ii) make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution specifically provided for in any other
clause of this Section 8, then, in each such case, provision shall be made by
the Company such that the Warrantholder shall receive upon exercise or
conversion of this Warrant a proportionate share of any such dividend or
distribution as though it were the holder of the Common Stock (or other stock
for which the Common Stock is convertible) as of the record date fixed for the
determination of the stockholders of the Company entitled to receive such
dividend or distribution.
 
(e) Notice of Certain Events. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities (provided that the Warrantholder in its capacity as lender
under the Loan Agreement consents to such dividend); (ii) the Company shall
offer for subscription pro rata to the holders of its Common Stock any
additional shares of stock of any class or other rights; (iii) there shall be
any Merger Event; or (iv) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall give the Warrantholder notice thereof at the same time and in the
same manner as it gives notice thereof to the holders of outstanding Common
Stock. In addition, if at any time the number of shares of Common Stock (or
other securities of any other class or classes of securities of the Company for
which this Warrant is then exercisable) outstanding is reduced such that the
number of shares of Common Stock or other securities issuable upon exercise of
this Warrant shall exceed five percent (5%) of the then outstanding class of
such securities, then, within three (3) business days of such event, the Company
shall give the Warrantholder written notice thereof.
 

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.
 
(a) Reservation of Common Stock. The Company covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and non-assessable, and will be free of any taxes,
liens, charges or encumbrances of any nature whatsoever; provided, that the
Common Stock issuable pursuant to this Agreement may be subject to restrictions
on transfer under state and/or federal securities laws. The Company has made
available to the Warrantholder true, correct and complete copies of its Charter
and bylaws currently in effect. The issuance of certificates or book-entry
credit for shares of Common Stock upon exercise of this Warrant shall be made
without charge to the Warrantholder for any issuance tax in respect thereof, or
other cost incurred by the Company in connection with such exercise and related
issuance of shares of Common Stock. The Company further covenants and agrees
that the Company will, at all times during the term hereof, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant.
 
(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement: (i) does not violate the Charter or the
Company’s current bylaws; (ii) does not contravene any law or governmental rule,
regulation or order applicable to the Company; and (iii) except as could not
reasonably be expected to have a Material Adverse Effect (as defined in the Loan
Agreement), does not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which
the Company is a party or by which it is bound. This Agreement constitutes a
legal, valid and binding agreement of the Company, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
 
(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
 
(d) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(a)(2) thereof,
and (ii) the qualification requirements of the applicable state securities laws.
 
 

 
 
(e) Information Rights. At all times (if any) prior to the earlier to occur of
(x) the date on which all shares of Common Stock issued on exercise of this
Warrant have been sold, or (y) the expiration or earlier termination of this
Warrant, when the Company shall not be required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act or shall not have timely filed all such
required reports, the Warrantholder shall be entitled to the information rights
contained in Section 7.1(b) – (f) of the Loan Agreement, and in any such event
Section 7.1(b) – (f) of the Loan Agreement is hereby incorporated into this
Agreement by this reference as though fully set forth herein, provided, however,
that the Company shall not be required to deliver a Compliance Certificate once
all Indebtedness (as defined in the Loan Agreement) owed by the Company and its
Subsidiaries to Warrantholder has been repaid.
 
(f) Registration of Shares. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for the sale by the Company
of its securities and/or the resale of securities of the Company by security
holders other than the Warrantholder) the sale or resale of any of its Common
Shares or other securities under the Act in connection with the public offering
of such securities (other than in an Excluded Registration), the Company
shall cause to be registered all of the Registrable Securities in such
registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 9(f) before the effective date
of such registration, provided that the Company’s obligations to register the
Registrable Securities under this Section 9(f) in any subsequent registration
(other than in an Excluded Registration) shall continue following any such
termination or withdrawal. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Section 9(f)
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company.
 

(g) Rule 144 Compliance. The Company shall, at all times prior to the earlier to
occur of (i) the date of sale or other disposition by Warrantholder of this
Warrant or all shares of Common Stock issued on exercise of this Warrant, (ii)
the registration pursuant to subsection (f) above of the shares issued on
exercise of this Warrant, or (iii) the expiration or earlier termination of this
Warrant if the Warrant has not been exercised in full or in part on such date,
use all commercially reasonable efforts to timely file all reports required
under the Exchange Act and otherwise timely take all actions necessary to permit
the Warrantholder to sell or otherwise dispose of this Warrant and the shares of
Common Stock issued on exercise hereof pursuant to Rule 144 promulgated under
the Act (“Rule 144”), provided that the foregoing shall not apply in the event
of a Merger Event following which the successor or surviving entity is not
subject to the reporting requirements of the Exchange Act. If the Warrantholder
proposes to sell Common Stock issuable upon the exercise of this Agreement in
compliance with Rule 144, then, upon the Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within five (5)
business days after receipt of such request, a written statement confirming the
Company’s compliance with the filing and other requirements of such Rule 144.
 
SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.
 
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
 
(a) Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.
 
(b) Private Issue. The Warrantholder understands that (i) the Common Stock
issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Act or qualified under applicable state securities laws,
and (ii) the Company’s reliance on exemption from such registration is
predicated on the representations set forth in this Section 10.
 
(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
 
(d) Accredited Investor. The Warrantholder is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Act, as presently
in effect (“Regulation D”).
 
(e) No Short Sales. The Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Stock. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Warrant, it shall not engage in any short sales or equivalent transactions in
the Common Stock.
 
 

 
 
SECTION 11. TRANSFERS.
 
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding
anything herein or in any legend to the contrary, the Company shall not require
an opinion of counsel in connection with any sale, assignment or other transfer
by the Warrantholder of this Warrant (or any portion hereof or any interest
herein) or of any shares of Common Stock issued upon any exercise hereof to an
affiliate (as defined in Regulation D) of the Warrantholder, provided that such
affiliate is an “accredited investor” as defined in Regulation D.
 
SECTION 12. MISCELLANEOUS.
 
(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Agreement shall be binding upon any
successors or assigns of the Company.
 
(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable.
 
(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
 

(d) Additional Documents. The Company agrees to supply such other documents as
the Warrantholder may from time to time reasonably request.
 
(e) Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys’ fees and expenses and all costs of proceedings incurred
in enforcing this Agreement. For the purposes of this Section 12(e), attorneys’
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
 

(f) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
 
(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) personal
delivery to the party to be notified, (ii) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt, and shall be addressed to the party to be notified as follows:
 
 

 
 
If to the Warrantholder:
 
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Michael Dutra and Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060
Email : legal@herculestech.com; mdutra@htgc.com; bjadot@htgc.com
 
 
With a copy to:
 
LATHAM & WATKINS
Attn: Haim Zaltzman
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Facsimile: (415) 395-8095
Telephone: (415) 395-8870
Email: haim.zaltzman@lw.com
 
 
If to the Company:
 
TG THERAPEUTICS, INC.
Attention: Sean Power, Chief Financial Officer
2 Gansevoort St., 9th Floor
New York, NY 10014
Telephone: (212)-554-4484
Email: sp@tgtxinc.com
 
or to such other address as each party may designate for itself by like notice.
 
(h) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.
 
(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).
 
(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
(l) No Waiver. No omission or delay by the Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter during the term of this Agreement.
 

(m) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the Warrantholder and shall survive the execution and delivery of this
Agreement and the expiration or other termination of this Agreement.
 
(n) Governing Law. This Agreement has been negotiated and delivered to the
Warrantholder in the State of California, and shall be deemed to have been
accepted by the Warrantholder in the State of California. Delivery of Common
Stock to the Warrantholder by the Company under this Agreement is due in the
State of California. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
 
 

 
 
(o) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (i)
consents to personal jurisdiction in Santa Clara County, State of California;
(ii) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (iii) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (iv) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.
 
(p) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Warrant be resolved by a judge
applying such applicable laws. EACH OF THE COMPANY AND THE WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST THE WARRANTHOLDER OR
ITS ASSIGNEE OR BY THE WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY
RELATING TO THIS WARRANT. This waiver extends to all such Claims, including
Claims that involve persons or entities other the Company and the Warrantholder;
Claims that arise out of or are in any way connected to the relationship between
the Company and the Warrantholder; and any Claims for damages, breach of
contract, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement.
 
(q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired California state judge or a retired Federal
court judge. Such proceeding shall be conducted in Santa Clara County, State of
California, with California rules of evidence and discovery applicable to such
arbitration. The decision of the arbitrator shall be binding on the parties, and
shall be final and nonappealable to the maximum extent permitted by law. Any
judgment rendered by the arbitrator may be entered in a court of competent
jurisdiction and enforced by the prevailing party as a final judgment of such
court.
 
(r) Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.
 
(s) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.
 
(t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to the
Warrantholder by reason of the Company’s failure to perform any of the
obligations under this Agreement and agree that the terms of this Agreement
shall be specifically enforceable by the Warrantholder. If the Warrantholder
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that the Warrantholder has an adequate
remedy at law, and such person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.
 
(u) Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
(v) Legends. To the extent required by applicable laws, this Warrant and the
shares of Common Stock issuable hereunder (and the securities issuable, directly
or indirectly, upon conversion of such shares of Common Stock, if any) may be
imprinted with a restricted securities legend in substantially the following
form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION RELATED THERETO OR, SUBJECT TO SECTION 11 OF THE WARRANT AGREEMENT
DATED FEBRUARY 28, 2019, BETWEEN THE COMPANY AND HERCULES CAPITAL, INC., AN
OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACTOR ANY STATE
SECURITIES LAWS.
 
 
 
[Remainder of Page Intentionally Left Blank]
 



 
IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
executed by its officers thereunto duly authorized as of the Effective Date.
 
 
COMPANY: TG THERAPEUTICS, INC.
 
 
By:           
______________________________
Name:                      
______________________________
Title:                      
______________________________
             

 
             

 
[Signature Page to Warrant (TG Therapeutics/Hercules Capital)]

 
 
 
WARRANTHOLDER: HERCULES CAPITAL, INC.,
 
 

 
By:__________ ____________
Name: Jennifer Choe
Title: Assistant General Counsel
 
 
 
[Signature Page to Warrant (TG Therapeutics/Hercules Capital)]

 
 
EXHIBIT I
 
NOTICE OF EXERCISE
 
 
To:            
____________________________
 
(1) 
The undersigned Warrantholder hereby elects to purchase _______ shares of the
Common Stock of TG Therapeutics, Inc., a Delaware corporation (“Company”),
pursuant to the terms of the Warrant Agreement dated the 28th day of February,
2019 (the “Warrant Agreement”) by and between Company and the Warrantholder, and
tenders herewith payment of the Purchase Price in full, together with all
applicable transfer taxes, if any. [NET ISSUANCE: elects pursuant to
Section 3(a) of the Warrant Agreement to effect a Net Issuance.]
 
(2) 
Please issue a certificate or certificates or book-entry credit(s) representing
said shares of Common Stock in the name of the undersigned or in such other name
as is specified below.
 
 
 
_________________________________
(Name)
 
_________________________________
(Address)
 
 
WARRANTHOLDER: HERCULES CAPITAL, INC.,
a Delaware limited partnership
 
 

By:_____________________________
Name: __________________________
Title:  __________________________
 
 
 



 
EXHIBIT II
 
ACKNOWLEDGMENT OF EXERCISE
 
 

 
The undersigned ____________________________________, hereby acknowledges
receipt of the “Notice of Exercise” from Hercules Capital, Inc. (the
“Warrantholder”) to purchase ____ shares of the Common Stock of TG Therapeutics,
Inc., a Delaware corporation (“Company”), pursuant to the terms of the Warrant
Agreement by and between Company and the Warrantholder dated February 28, 2019
(the “Agreement”), and further acknowledges that ______ shares remain subject to
purchase under the terms of the Agreement.
 
 
 
COMPANY: _____________________________________
 
 
By:________________________________
 
Title:_______________________________
 
Date:_______________________________


 



 
EXHIBIT III
 
TRANSFER NOTICE
 
 
(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to
 
_________________________________________________________________
(Please Print)
 
whose address is___________________________________________________
 
_________________________________________________________________
 
 
Dated: ___________________________________
 
Holder’s Signature:_______________________________

 
Holder’s Address: _______________________________

 

Signature Guaranteed:____________________________________________

 
 
NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.
 
 

 


